Exhibit UNITED STATES OF AMERICA DEPARTMENT OF THE TREASURY COMPTROLLER OF THE CURRENCY In the Matter of; ) AA-CE-09-46 AMCORE Bank, National Association ) Rockford, Illinois ) STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER The Comptroller of the Currency of the United States of America ("Comptroller") is prepared to initiate cease and desist proceedings against AMCORE Bank, National Association, Rockford Illinois ("Bank") pursuant to 12 U.S.C. Sec. 1818(b) finding unsafe and unsound banking practices relating to weaknesses in capital and liquidity; The Bank, in the interest of compliance and cooperation, consents to the issuance of a Consent Order, dated June 25, 2009 ("Order"); In consideration of the above premises, the Comptroller, through his authorized representative, and the Bank, through its duly elected and acting Board of Directors, hereby stipulate and agree to the following: ARTICLE
